Citation Nr: 1039036	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
right shoulder glenohumeral arthritis with recurrent 
dislocations.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 
1968. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran testified before the undersigned Veterans Law Judge 
in August 2009.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

I.  Increased Rating- Right Shoulder

The United States Court of Appeals for Veterans Claims has held 
that when a Veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) 
(while the Board is not required to direct a new examination 
simply because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time of 
the last examination).

In this case, the Veteran was afforded VA examinations in April 
and November 2007 for his service-connected right shoulder.  He 
testified at his August 2009 BVA hearing that his disability had 
worsened.  Specifically, he indicated that his right shoulder was 
stiffer. See Transcript (T.) page 8. He additionally testified 
that he was not able to really move his shoulder at all.  The 
Veteran indicated that his disability worsened each day. See Id.  
He further stated that he had no strength in his shoulder. See 
Id.  

The Board notes that range of motion testing at both his July and 
November 2007 VA examinations revealed limitation of motion.  
However, the Veteran appears to now assert that he has little, if 
any, range of motion in his right shoulder.  Supporting his 
contentions, that his right shoulder has worsened, is a July 2008 
VA orthopedic surgery consultation which diagnosed the Veteran 
with "degenerative right shoulder, status post multiple 
dislocations now with frozen shoulder."  

Further, although VA and private treatment records are of record, 
they do not contain sufficient information to rate the Veteran's 
claim at this time.  As the Veteran has unequivocally claimed 
that his disability has worsened since the last VA examination, 
and given the lack of other evidence with which to rate the 
Veteran for his disability, the Board finds that a VA examination 
must be afforded.

II.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran testified at his August 2009 BVA hearing that he had 
been let go from his previous job because of his right shoulder.  
See T. at 13.  The Board finds that the issue of TDIU has been 
reasonably raised by the record and is, thus, properly before the 
Board by virtue of his increased-rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is 
currently service connected for his right shoulder at 30 percent 
disabling.  Thus, at the present time, the Veteran does not meet 
the schedular requirements of 38 C.F.R. § 4.16(a).   However, 
records from the Social Security Administration (SSA) confirm 
that the Veteran is currently in receipt of SSA disability 
benefits.  A March 2003 SSA decision, awarding him disability 
benefits, found that the Veteran had severe impairments including 
chronic obstructive pulmonary disease with a history of asthmatic 
bronchitis, history of remote right shoulder dislocation, major 
depression, borderline intellectual functioning, mood swings, 
panic disorder, organic mental disorder, cognitive disorder and 
alcohol abuse.  The Board has additionally considered an August 
2009 letter, from the Veteran's private treating physician, which 
indicates that his right shoulder limits him from working.  

Thus, in light of the ambiguity as to whether the Veteran's 
service connected disability results in his unemployability, and 
in contemplation with the guidance set forth in VBA Training 
Letter 211A (01-02) (which provides guidance on how to handle and 
adjudicate claims for TDIU) the Board has little choice but to 
Remand this matter to afford the Veteran a VA examination.

Further, the Board observes that the Veteran receives treatment 
through the Central Arkansas Health Care System (HCS).  The most 
recent treatment records contained in the claims file are dated 
in July 2008.  While on remand, any treatment records from such 
facility dated from July 2008 to the present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Arkansas HCS beginning in July 
2008.  Any negative search result should 
be noted in the record. 

2.  Thereafter, schedule the Veteran for an 
examination to determine the current nature 
and extent of his right shoulder 
disability.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed, including X-
rays and appropriate range of motion 
studies.  The examiner should obtain a 
detailed clinical history from the Veteran.  
All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  

He or she should further comment as to 
whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, and whether there is likely to be 
additional range of motion loss due to any of 
the following should be addressed: (1) pain 
on use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner should additionally address 
whether the Veteran has ankylosis of the 
scapulohumeral articulation. If ankylosis is 
noted, the examiner should state whether it 
is (a) intermediate between favorable and 
unfavorable or (b) unfavorable with abduction 
limited to 25 degrees from the side.  The 
examiner must also address whether there is 
fibrous union of the humerus, nonunion of the 
humerus, or loss of head of the humerus.

3.  Following the development set forth in 
Remand paragraphs 1 and 2, the Veteran 
should be afforded a VA examination with 
opinion to determine whether he is 
unemployable solely due to his service-
connected right shoulder disability. 

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disability on his ability 
to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disability 
alone is of such severity to result in 
unemployability.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important 'that each disability 
be viewed in relation to its history[,]' 38 
C.F.R. § 4.1, copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
condition on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing sedentary 
employment in light of his past employment 
experience.  The examiner should note that 
consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

4.  Upon completion of the above, 
readjudicate the issues on appeal, to 
include a determination as to whether 
referral of the Veteran's TDIU claim to 
the appropriate department officials 
under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


